Title: To George Washington from William Fairfax, 10 July 1754
From: Fairfax, William
To: Washington, George



Dear Sir
Belvoir. 10th July 1754

I did my Self the Pleasure to write to You by Majr Thos Clarke now on his March from Alexandria, but He appeard to have So infirm a State of Body as Some doubt He can’t undergo the unavoidable Fatigues of his present Travel. Colo. James Innes has been at Winchester more than a Week impatiently waiting for the remaining Forces expected by Water from Cape Fear now arrivd; but when They will reach You cant be well guessd: suppose three Weeks; what a tedious Suspence to You that languish for Strength enoh to undertake Some notable Action against an Enemy that now Seems to dare Your Meeting in the Field. In the D. of Marlbro’s Campaigns You’l observe many wise Retreats performd that were not calld Flights; perhaps when all the brave Officers and Soldiers are joind by King Dinwiddie, Prince Washington, Col. F—x, Majr Montour and their gallant Warriors, Yr Councils may even then advise and execute such Stratagems of War as to ambuscade decoy and circumvent the subtil French. In the mean Time no Pains are spar’d to have You wel Supplied with Provisions, And because the Indian Familys now with You and more expected will consume a large Quantity, the Carriage of which would be saved if those Familys were lodgd at the So. Branch or Winchester, the Governor by Letter desird You to advise with his Namesake and let Him know your Result wch I should be glad also to know. The Reduction of the necessary Provision to be sent to the Camp, would greatly ease Majr Carlyle who is indefatigable in his Endeavors to discharge the Dutys of his Office to general Satisfaction. If Mr Croghan had punctually fulfilled his Engagem⟨ts⟩ with the Governor at Winchester You would not have wanted Flower Lately. I will not doubt your having public Prayers in the Camp especially when the Indian Familys were

your Guests, that They seeing our plain Manner of Worship may excite their Curiosity to be inform’d Why we dont use the idolatrous and Superstitious Ceremonys of the French which being wel explaind to their Understandings will more and more dispose Them to receive our Baptism and unite in strictest Bonds of cordial Friendship.
Capt. Mackay borrowd of G. Fx, but carried away your Draft of the Ohio, having Buffaloe Creek, the Forks of Monongelah, Youagenah &c. therein delineated; And I want much to travel with You, Please at your best Leisure if any, to draw and Send Me another Sketch, markt wth red Stone Creek the great Meadows &c.—I have Sent our two latest Gazettes jst recd wherein You’l observe, your memble Acts are not forgot and hope when joynd, to have good Matter to embellish first our Council Chamber and Office of the Board of Trade.
I expect yr Bro: John dayly to receive your Money yet in my Hands thoh I sent him Advice by Bro: Sam as I came from Wmburg and further told Him at Winchester.
Mr Carlyle went to meet Colo. Innes at Winchester, is expected home to Night and expects to Set off next Monday for Wmsburg where the Committee sit on Wednesday next. The Govr has given Mr Carlyle hopes of receiving £1000 or more.
For other Particulars refer to Mr Gist. This Family & Friends assure You, brave Officers & Soldiers of our constant good Wishes and Prayers for good Sucess—and Soon to convince the unbelieving French that they never can beat the English in a fair Engagement. I am most cordially Dear Sir Your assurd & Affecte Friend

W: Fairfax

